Citation Nr: 0514906	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-14 662	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
earlier than April 25, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1970.

This appeal has been certified to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which established 
entitlement to TDIU, effective from April 25, 2001.  The 
issue on appeal was characterized as entitlement to an 
earlier effective date.

However, upon further review of the file, that issue is 
incorrect.  A May 1994 rating decision denied, inter alia, 
entitlement to TDIU.  The veteran perfected his appeal of 
this claim in December 1994.  In July 1996, April 1999 and 
October 1999, the Board remanded the TDIU claim to obtain 
additional records and afford the veteran medical 
examinations.  As noted above, entitlement to TDIU was 
ultimately established pursuant to the April 2002 rating 
decision.  At that time, the RO indicated this was a full 
grant of the issue on appeal.  Clearly, this was not a full 
grant since TDIU was awarded as of April 25, 2001, but the 
veteran had had an appeal pending since 1994, predicated upon 
a formal TDIU claim received March 16, 1993.  For these 
reasons, the Board has recharacterized the issue on appeal as 
entitlement to TDIU prior to April 25, 2001 - to reflect the 
appeal that was pending prior to that date. 

In January 2005, a hearing was held before the undersigned at 
the RO in Atlanta.  A written request to withdraw appeals for 
claims for increased rating for post traumatic stress 
disorder (PTSD) and for an award of special monthly 
compensation was submitted in January 2005.  Accordingly, the 
Board is without further jurisdiction as to those matters. 




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran has a high school equivalency education with 
some additional trade school training and has had 
occupational experience as a motel manager.  He last worked 
full time in 1991.

3.  By rating decision dated in April 2002, the RO granted a 
TDIU, effective from April 25, 2001.

4.  On January 31, 1992, VA received an informal claim for 
TDIU; on March 16, 1993, a formal claim for TDIU was 
received.

4.  From January 31, 1992, the veteran had established 
service connection for residuals of gun shot wounds with 
damage to MG XII, evaluated as 40 percent disabling, with 
damage to MG XIII, evaluated as 30 percent disabling, 
osteomyelitis of the right tibia, evaluated as 20 percent 
disabling from January 1992 and 10 percent disabling from 
December 1995, as well as for residuals of gun shot wound of 
laparotomy with tender scar and damage to MG XIX, evaluated 
as 10 percent disabling, which results in a 70 percent 
combined disability evaluation from that time and also meets 
the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

5.  Resolving all doubt in favor of the veteran, he was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities from March 16, 
1992.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for assignment of a total disability rating based on 
individual unemployability have been met from March 16, 1992.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the issue before the Board is entitlement to 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities prior to April 
25, 2001, which is the date as of which he was awarded this 
benefit by the RO.

A TDIU may be assigned where the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow substantially gainful occupation 
as a result of a service- connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service- connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).

The veteran has a high school equivalency education with some 
additional trade school training, and has had occupational 
experience as a motel manager.  He last worked full time in 
1991.

On January 31, 1992, VA received a letter from the veteran 
wherein he reported that he had had emergency surgery for an 
acute exacerbation of osteomyelitis secondary to his gunshot 
wound in his right leg.  He reported that his physician had 
removed nearly 4 inches of dead bone from his right tibia in 
November 1990 and that he underwent several additional 
surgeries.  He reportedly was released in December 1990, and 
he indicated that he returned to work after he was allowed 
the use of crutches.  He asserted that he was unable to 
sustain full range of duties and was ultimately replaced in 
May 1991 and had not worked since then.  He reportedly had 
done well with regard to the surgery but fatigued easily and 
was not able to build up much stamina.  He claimed that the 
pain in his leg was significant and worsened with prolonged 
standing and walking.

On February 6, 1992, the RO sent the veteran VA Form 21-8940 
to complete if he wanted to claim unemployability.  He was 
told that the form had to be received within one year from 
the date of the letter or benefits (if granted) would be 
effective the date the claim was received.  In an October 
1992 rating decision, the RO denied the increased rating 
claims the veteran submitted in January 1992.  On March 16, 
1993, the RO received the veteran's formal TDIU claim.

On his formal application for unemployability the veteran 
listed his last employer as a motel, where he worked for the 
period from August 1989 to May 1991.  That employer was 
contacted for employment information and reported in April 
1994 that the veteran worked in motel maintenance and sail 
maintenance.  They reported that he worked between eight and 
10 hours a day, 40 to 50 hours per week.  The statement also 
noted that no concessions were made for the veteran's 
disabilities and that he had perfect health and had quit 
employment so that he could sail throughout the Caribbean and 
southeastern United States.  That employer reported that the 
veteran's ending date of employment was May 1991 and that he 
had lost no time due to his disability during the previous 12 
months.  The employer reported that the veteran had perfect 
health.  Although the veteran asserted that this report had 
obviously been prepared by someone who had not known him, it 
was probably a clerk, the RO noted that a CPA signed in the 
place of the employer's supervisor.  

At a VA examination in March 1994, it was noted that the 
veteran was status post gunshot wound to his right tibia.  He 
had subsequently developed osteomyelitis and was currently 
diagnosed with chronic osteomyelitis of the right tibia.  
Objective examination showed that his wounds had healed well 
and there was no draining fistula and no warmth or erythema.  
He had extreme sensitivity to touch over his anterior aspect 
of the right tibia.  He demonstrated full range of motion in 
the right lower extremity, which was also noted to be 
neurovascularly intact.  Diagnosis was status post gunshot 
wound to the right tibia, with "chronic osteo," and 
dystrophic response over the tibia, which caused him to be 
unable to ambulate more than four hours at a time, sleep, or 
perform routine work.  Radiographs reported to show "chronic 
osteo."

Private hospital records were received in November 1995 that 
showed the veteran had been seen for complaints of pain in 
his right leg in October/November 1990.  He reported that his 
gunshot wounds received in Vietnam had gradually healed and 
had not caused significant pain until approximately five to 
seven days prior to that hospitalization.  Examination showed 
a very large abscess on the medial aspect of the right lower 
extremity in the region of the proximal tibia.  X-ray showed 
evidence of an old healed fracture with questionable bony 
destruction.  The examiner thought it was possible 
osteomyelitis.  A bone scan came back positive for 
osteomyelitis.  On hospitalization there was obvious 
purulence and tenting of the skin, with necrosis.  The wide 
amount of erythema was noted to extend from the large abscess 
down to the midcalf and up, just distal to the knee joint.  
He underwent incision and drainage with removal of necrotic 
bone and curettement and debridement with copious saline and 
antibiotic irrigation.  Impressions were acute cellulitis 
with osteomyelitis in the right proximal tibia and gunshot 
wound, by history, with bony destruction, proximal right 
tibia, 1968, without antecedent history of osteomyelitis for 
similar difficulties.  He underwent irrigation and 
debridement, with repacking with Iodoform.  A surgical 
pathology report showed a diagnosis of chronic osteomyelitis 
and suppurative and chronic inflammatory activity in the skin 
and subcutaneous tissue fragments.  A follow-up consultation 
report noted that the veteran had the osteomyelitis "most 
likely intermittently" since his gunshot wound he suffered in 
Vietnam.  The impression was chronic osteomyelitis (debrided) 
of the right proximal third tibia.  In December 1990, he 
underwent debridement of exposed tibia, with filling of 
defect in tibia and covering up of tibia with medial gastric 
muscle flap.  On December 11, 1990, he was discharged from 
the hospital with a diagnosis of osteomyelitis of the right 
tibia, status post incision and drainage on multiple 
occasions as well as coverage of the right exposed tibia with 
medial gastrocnemius flap and skin graft, status post 
placement of a Hickman catheter for IV antibiotic therapy.

The veteran was seen for follow-up from December 1990 to May 
1991.  His wound was noted to be healing well.  He was warned 
of the possibility of recurrence of infection and that there 
were still possibilities that could lead to amputation.  In 
May 1991, he was reported as doing well and was to return to 
the clinic as needed.

The veteran was afforded a VA examination in September 1997, 
at which time he reported having constant pain, fatigue, and 
inability to sleep well.  He reported that due to his medical 
history he was unable to find employment.  He reported no 
drainage since the surgery in 1990 and that he was not taking 
any antibiotics.  His main complaint was burning and aching 
in the right leg and he felt that he had decreased strength 
in his right leg and decreased endurance.  Objective 
examination of the right knee and tibia showed a well-healed 
scar over the anterior medial aspect of the right tibia.  
There was no evidence of drainage.  He was very 
hypersensitive to touch over the proximal portion of the 
right medial tibia, and he had decreased sensation over the 
lateral border of his tibia.  X-rays of the right tibia were 
reported to show no evidence of osteomyelitis.  Diagnoses 
were healed gunshot wound, right proximal tibia and 
osteomyelitis of the right proximal tibia, healed.  The 
examiner acknowledged that the veteran still had residual 
burning and pain in his right leg, secondary to the residuals 
of his surgery and osteomyelitis which were all connected to 
his service-connected residuals of a gunshot wound to the 
right proximal tibia.

X-rays of the right tibia and fibula from September 1997 were 
consistent with a healed, old gunshot wound.  There were no 
definite signs of osteomyelitis, but radiographically the 
condition could not be ruled out.

The veteran was afforded another VA examination in October 
1998 at which time he complained of the burning sensation at 
the tibial fracture site with walking and crossing his leg.  
Examination of the right calf showed a healed, very tender, 
6-inch scar over the proximal right tibia with a gastroc 
muscle flap covered by a split thickness skin graft in the 
center of the scar.  There was diminished sensation to light 
touch over the lateral aspect of the right calf and the 
medial aspect of the right calf below the scar.  There was no 
drainage from the tibial fracture site or the sinus tract 
formation.  Impressions included gunshot wound to the right 
tibia with open fracture of the right tibia, and chronic 
osteomyelitis, proximal third of the right tibia.

At a December 1999 private medical consultation, the veteran 
reported discomfort around the area of his right knee.  He 
also reported night sweats and that he had occasionally 
soaked the bedsheets with perspiration.  The night sweats had 
been going on since his last operation.  He was significantly 
tender around the area of the old osteomyelitis graph.  His 
main complaint was pain.  With respect to the veteran's 
employability, the examiner explained that he believed that 
the veteran could at best do something sedentary and 
something that he would not be on his feet for more than an 
hour or two a day and not do any lifting greater than 
10 pounds.  The examiner also commented that this would be at 
an optimum.  The patient may go on to have further problems 
with osteomyelitis and could require further operative 
treatment as far as even possible amputation should he become 
septic and uncontrollable with antibiotics and surgical 
debridement.

A November 2000 VA examination yielded an opinion that it 
would be difficult for the veteran to obtain and retain 
substantial gainful employment because he is not able to 
stand on his feet for long periods of time or walk for long 
periods of time on the leg.

On April 25, 2001, the RO received the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder along with several other claims for entitlement to 
service connection.  Pursuant to an April 2002 rating, 
entitlement to service connection for PTSD along with several 
other disorders was granted, effective from April 25, 2001, 
the date of claim.  At that time entitlement to individual 
unemployability was established also effective from April 25, 
2001.  Post-traumatic stress disorder was established at 
70 percent disabling from April 25, 2001, with an evaluation 
of 100 percent effective from July 26, 2001, and with 
restoration to a 70 percent disablement effective from 
November 1, 2001.

In this case, entitlement to TDIU has been established from 
April 25, 2001.  The award appears to have been largely 
predicated upon the concurrent additional award of 
entitlement to service connection for post traumatic stress 
disorder (PTSD), alone regarded as at least 70 percent 
disabling.  However, the question still remains whether the 
service-connected disabilities other than PTSD, for which 
service connection was in effect before April 25, 2001, were 
sufficient to render the veteran unemployable.

The first question that must be addressed is the date the 
veteran's TDIU claim was received.  The assignment of 
effective dates of awards is generally governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

It is clear that the statement received from the veteran on 
January 31, 1992, included an informal claim for TDIU since 
he discussed his service-connected condition and the fact he 
could no longer work.  That informal claim was recognized by 
the RO, and he was sent a formal claim form on February 6, 
1992.  If that form had been returned within one year, see 
38 C.F.R. § 3.155(a), then the date of receipt of claim would 
have been date of informal claim on January 31, 1992.  
However, the formal TDIU claim was not received until 
March 16, 1993 - more than one year after VA provided the 
veteran a formal claim application.  Therefore, January 31, 
1992, cannot, by law, be considered as the date of claim.

The veteran did appeal the initial denial of his TDIU claim 
in the May 1994 rating decision (which also indicates it was 
initiated by a claim received on March 16, 1993).  That is 
the claim that is currently in appellate status since the 
award for TDIU as of April 25, 2001, post dates that claim by 
several years.  The question the Board faces is whether TDIU 
should have been granted before that date.

As an initial matter, the Board notes that from January 1992, 
the veteran's service-connected disabilities did not include 
PTSD.  Nevertheless, from January 31, 1992, the veteran had 
established service connection for residuals of gun shot 
wounds with damage to MG XII, evaluated as 40 percent 
disabling; damage to MG XIII, evaluated as 30 percent 
disabling; osteomyelitis of the right tibia, evaluated as 20 
percent disabling from January 1992 and 10 percent disabling 
from December 1995; as well as for residuals of gun shot 
wound of laparotomy with tender scar and damage to MG XIX, 
evaluated as 10 percent disabling.  His combined rating for 
his service-connected gunshot wound residuals was 70 percent.  
The combined 70 percent rating meets the schedular 
requirements for an individual unemployability rating since 
those disabilities are the result of a single injury.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

In Beaty v. Brown, 6 Vet. App. 532 (1994), the Court stated 
that the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform in a substantially gainful occupation.  
The Board's findings must have a basis in the record and the 
Board must address the evidence that supports a claim.

In this case, the veteran's former employer's April 1994 
statement as to the veteran's health and usage of sick leave 
along with the December 1999 medical opinion referenced 
above, at first blush, appear to weigh against the veteran's 
unemployability claim earlier than 2001.  However, closer 
inspection of the record leads to an entirely different 
conclusion.  The employer's statement indicates that the 
veteran was employed until April 1991; that he had needed no 
concessions for his service connected disabilities during the 
prior year of his employment and that he left employment to 
go sailing, suggesting that the veteran was in fine health.  
However, those contentions cannot be reconciled with the 
medical record demonstrating that the veteran had indeed 
undergone hospitalization, required surgical intervention 
followed by extensive medical procedures during that same 
time period for severe exacerbations of the residuals of his 
service connected wounds.  In light of the other evidence of 
record, the employer's statement is of doubtful credibility.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Moreover, the December 1999 medical opinion only suggested 
that the veteran could be employed under optimum 
circumstances, which hardly suffices to establish that the 
veteran could perform in a substantially gainful occupation.  
The 2000 opinion is that employability would be difficult - 
this was based solely on the leg disabilities.

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

Under the circumstances, the Board considers the evidence is 
at least in equipoise as to whether the veteran was 
unemployable as of the date his formal claim for TDIU was 
received on March 16, 1993.  However, as noted above, the 
effective date of an award of increased compensation, such as 
TDIU, can be on some date in the year preceding date of claim 
if it was ascertainable that the disorder had increased in 
severity during that time.  The question, therefore, is 
whether the evidence shows the veteran was unemployable in 
the year prior to March 16, 1993.

In this case, for the same reasons that the evidence is in 
equipoise as to whether the veteran was unemployable as of 
March 16, 1993, it is also in equipoise concerning his 
ability to be employed in the prior year.  That is, the 
evidence actually shows unemployability commencing in 
approximately May 1991.  Records from the Social Security 
Administration clearly show last year of full earnings was in 
1990.  Therefore, he can be granted an effective date of one 
year prior to claim - in this case, March 16, 1992.

In closing, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law during the pendency of this appeal.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim, culminating in 
the grant of the benefit sought, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.


ORDER

An effective date of March 16, 1992 for a total rating based 
on individual unemployability due to service- connected 
disabilities is granted, subject to the governing regulations 
pertaining to the disbursement of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


